The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the effective date of legislation of the Seventy-Eighth regular session of the Arkansas General Assembly. Your question pertains to legislation that did not carry an emergency clause.
Acts of the General Assembly with no emergency clause become effective ninety days after adjournment of the session at which they were enacted. Fulkerson v. Refunding Bd., 201 Ark. 957,147 S.W.2d 980 (1940). Adjournment sine die of the Seventy-Eighth General Assembly was on April 15, 1991. Thus, such acts will become effective on July 15, 1991.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb